Citation Nr: 1530523	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-43 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to November 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran seeks service connection for residuals of a right wrist injury claimed as secondary to an alleged fall due to his service-connected left knee giving way.  In an October 2010 VA Form 9, he stated that on November 21, 2007, he fell and injured his right wrist when his left knee gave way while he was working on his boat. He asserts that he initially reported the injury to the Ocala, Orange City, or Daytona Beach VA outpatient clinic, but did not go for treatment there because he had to report for a pre-employment medical screening in Denver, Colorado.  He stated that he aggravated the right wrist injury at the airport, failed the pre-employment screening because of the right wrist injury, and later sought treatment at the Wilmington VA medical center.  VA treatment records from November 26, 2007, show that the Veteran was seen for a right wrist fracture and reported that he had "tripped in the airport friday and hurt [his] wrist."  Notably, that report indicates the wrist injury occurred on Friday, November 23, 2007; he has since testified at the May 2015 hearing that he never fell at the airport.  The Veteran indicates that he also received treatment for the right wrist injury from VA medical centers in Gainesville, Orlando, and Tampa.  A review of the record did not find complete copies of all VA treatment the Veteran has received for his right wrist injury residuals.  Additionally, in his application for Social Security Administration disability benefits, the Veteran indicated that he underwent pre-employment medical screenings in November 2007 by Doctors of Internal Medicine in Englewood, Colorado, and South Denver Cardiology Associates in Denver, Colorado.  Development of the record in connection with this claim should have included the Veteran being advised that records of private physical evaluations that were contemporaneous with his right wrist injury are pertinent evidence which VA cannot secure without his cooperation (and of the provisions of 38 C.F.R. § 3.158(a)).  In light of the foregoing, records of evaluations or treatment the Veteran has received for his right wrist injury are likely to contain pertinent information, and VA treatment records are constructively of record; therefore, they must be sought.  

Finally, when all pertinent outstanding records are compiled, a credibility assessment regarding the Veteran's accounts must be made (and a medical advisory opinion may be necessary).  

The case is REMANDED for the following:

1. The AOJ must ask the Veteran to provide any releases necessary for VA to secure private records of the November 2007 pre-employment screenings by Doctors of Internal Medicine in Englewood, Colorado, and South Denver Cardiology Associates in Denver, Colorado.  The AOJ must secure records of the pre-employment medical screenings.  If the Veteran does not provide the necessary releases for the private records sought within a year following the request, the claim should be further processed under 38 C.F.R. § 3.158(a).  If either provider does not respond to an AOJ request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that pertinent private records are received (and afforded opportunity to submit them).  

2. The AOJ must secure complete copies of all medical records of VA evaluations and/or treatment the Veteran has received for his right wrist disability from the VA medical centers in Daytona Beach, Gainesville, Ocala, Orange City, Orlando, and Tampa.  

3. Then the AOJ should review the record to ascertain whether the overall medical record supports the Veteran's accounts most recently indicating that his right wrist injury was sustained due to his left knee giving way (after arranging for any further development in the matter indicated, e.g., a medical opinion as to whether the left knee was so unstable or weak on November 21, 2007 as to suddenly give way, causing a fall, and any other medical questions raised, such as the plausibility of a wrist fracture being untreated while a person is travelling essentially across the country for several days) and make a credibility assessment for the record regarding the Veteran's assertions that his right wrist disability resulted from a fall due to his left knee giving way.  The AOJ should include an explanation of the reasoning for the conclusion reached.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

